DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a layer between the plasmonic structure array and the photocathode layer, wherein the layer provides lattice matching between the plasmonic structure array and the photocathode layer” in claims 8 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-5 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9 and 11 of U.S. Patent No. 11,217,416. Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.
Instant Application
U.S. Patent No. 11,217,416
Claim 1 states,
A photocathode emitter comprising: a transparent substrate; a photocathode layer; and a plasmonic structure array disposed between the transparent substrate and the photocathode layer.
Claim 1 states,
A photocathode emitter comprising: a transparent substrate; a photocathode layer; a plasmonic structure array disposed between the transparent substrate and the photocathode layer, wherein the plasmonic structure is configured to operate at a wavelength from 193 nm to 430 nm; and a cap layer disposed on a side of the photocathode layer opposite the plasmonic structure array.
Claim 2 states, 
wherein the photocathode layer includes one or more of GaN, an alloy of Al(In)GaN(P), Cs(K)Te(Sb), CsI, or CsBr.
Claim 2 states,
wherein the photocathode layer includes one or more of Cs.sub.2Te, CsKTe, GaAs, GaN, CsI, CsBr, or an AlGaN(P) alloy.
Claim 3 states,
wherein the transparent substrate includes one or more of ultraviolet fused silica, CaF2, quartz, sapphire, MgF2, or LiF.
Claim 3 states,
wherein the transparent substrate includes one or more of ultraviolet fused silica, CaF2, quartz, sapphire, MgF2, or LiF.
Claim 4 states,
further comprising a cap layer disposed on a side of the photocathode layer opposite the plasmonic structure array.
Claim 1 states,
a cap layer disposed on a side of the photocathode layer opposite the plasmonic structure array.
Claim 5 states,
wherein the cap layer includes ruthenium.
Claim 9 states,
wherein the cap layer includes ruthenium.
Claim 14 states,
A method comprising: providing a photocathode, wherein the photocathode includes: a transparent substrate; a photocathode layer; and a plasmonic 

A method comprising: directing a light beam at a photocathode emitter that includes a transparent substrate, a photocathode layer, a plasmonic 

wherein the photocathode further includes a cap layer disposed on a side of the photocathode layer opposite the plasmonic structure array.
Claim 11 states,
a cap layer disposed on a side of the photocathode layer opposite the plasmonic structure array


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuki et al. (US 2017/0076907).
Regarding claim 1, Matsuki discloses a photocathode emitter comprising: a transparent substrate (33, π[0021]); a photocathode layer (32); and a plasmonic structure array (31, π[0026]) disposed between the transparent substrate (33) and the photocathode layer (32).
Regarding claim 3, Matsuki discloses a photocathode emitter wherein the transparent substrate includes one or more of ultraviolet fused silica, CaF2, quartz, sapphire, MgF2, or LiF (π[0021]).
Regarding claim 6, Matsuki discloses a photocathode emitter wherein the plasmonic structure includes an array of a metallic material (π[0071]).

Regarding claim 14, Matsuki discloses a method comprising: providing a photocathode, wherein the photocathode includes: a transparent substrate (33, π[0021]); a photocathode layer (32); and a plasmonic structure array disposed between the transparent substrate and the photocathode layer; directing a beam of light at the photocathode; and generating a beam of electrons from the photocathode.
Regarding claim 16, Matsuki discloses a method wherein the plasmonic structure includes an array of a metallic material.

Claim(s) 1, 3, 4, 6 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mankos et al. (WO 02/15223 A1).
Regarding claim 1, Mankos discloses a photocathode emitter (Fig. 2c) comprising: a transparent substrate (90, Page 7, lines 28-30); a photocathode layer (120); and a plasmonic structure array (100) disposed between the transparent substrate (90) and the photocathode layer (120).
Regarding claim 3, Mankos discloses a photocathode emitter wherein the transparent substrate includes one or more of ultraviolet fused silica, CaF2, quartz, sapphire, MgF2, or LiF (Page 7, lines 28-30).
Regarding claim 4, Mankos discloses a photocathode emitter further comprising a cap layer (130) disposed on a side of the photocathode layer opposite the plasmonic structure array.
Regarding claim 6, Mankos discloses a photocathode emitter wherein the plasmonic structure includes an array of a metallic material (Page 8, line 1).
Regarding claim 14, Mankos discloses a method comprising: providing a photocathode (Fig. 2c), wherein the photocathode includes: a transparent substrate (90, Page 7, lines 28-30); a photocathode layer (120); and a plasmonic structure array (100) disposed between the 
Regarding claim 15, Mankos discloses a method wherein the photocathode further includes a cap layer disposed on a side of the photocathode layer opposite the plasmonic structure array.
Regarding claim 16, Mankos discloses a method wherein the plasmonic structure includes an array of a metallic material (Page 8, line 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. (US 2017/0076907) in view of Nishitani et al. (WO 2018/186294).
Regarding claim 2, Matsuki discloses fails to exemplify wherein the photocathode layer includes one or more of GaN, an alloy of Al(In)GaN(P), Cs(K)Te(Sb), CsI, or CsBr. Nishitani discloses a photocathode emitter (Fig. 7) comprising: a transparent substrate (3, π[0083]); a photocathode layer (A), wherein the photocathode layer includes one or more of GaN, an alloy of Al(In)GaN(P), Cs(K)Te(Sb), CsI, or CsBr (π[0031]). It is considered within the capabilities of one skilled in the art the selection of a material based on its known suitability for an intended application as an obvious matter of design engineering. Thus, it would have been obvious to one having ordinary skills in the art at the time of effective filling of the claimed invention to have the photocathode layer includes one or more of GaN, an alloy of Al(In)GaN(P), Cs(K)Te(Sb), . 

Allowable Subject Matter
Claims 5, 8-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 5, and specifically comprising the limitation of the cap layer includes ruthenium.
Regarding claim(s) 8, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 8, and specifically comprising the limitation of a layer between the plasmonic structure array and the photocathode layer, wherein the layer provides lattice matching between the plasmonic structure array and the photocathode layer.
Regarding claim(s) 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 9, and specifically comprising the limitation of further comprising a doped wide bandgap semiconductor layer disposed on the plasmonic structure array opposite the photocathode layer.
Regarding claim(s) 10-13, claims(s) 10-13 is/are allowable for the reasons given in claim(s) 9 because of its/their dependency status from claim(s) 9.
Regarding claim(s) 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 17, and specifically comprising the 
Regarding claim(s) 18, claims(s) 18 is/are allowable for the reasons given in claim(s) 17 because of its/their dependency status from claim(s) 17.
Regarding claim(s) 19, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 19, and specifically comprising the limitation of the photocathode further includes a layer between the plasmonic structure array and the photocathode layer, wherein the layer provides lattice matching between the plasmonic structure array and the photocathode layer.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879